Citation Nr: 1706101	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-34 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for varicose veins of the lower extremities.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a heart disability, to include mitral valve prolapse.

8.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar strain.

10.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

11.  Entitlement to an initial evaluation in excess of 40 percent for a traumatic brain injury (TBI).

12.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic headaches (associated with a TBI).

13.  Entitlement to an initial evaluation in excess of 10 percent for scalp scars.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).

15.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1997 to August 2003, and from October 2003 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his December 2013 and July 2014 substantive appeals, the Veteran requested a Board hearing.  In June 2016, the Veteran filed a written request to withdraw his requests for a Board hearing.  

Regarding the TDIU claim, in February 2013, the Veteran filed a formal claim for entitlement to a TDIU.  Although this claim has not yet been denied by the RO, the Board finds that pursuant to Rice, the TDIU claim is part and parcel to the initial rating claims presently before the Board and, therefore, the issue of entitlement to a TDIU is now before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Regarding the claim for SMC based on the need for aid and attendance, the Veteran claimed entitlement to such in January 2014 correspondence, particularly relating to his service-connected TBI, the initial rating for which is presently on appeal herein.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Hearing Loss, Tuberculosis, Varicose Veins, and Left Shoulder

The Veteran requests reopening of a previously denied claim of entitlement to service connection for bilateral hearing loss.  He also seeks entitlement to service connection for tuberculosis, varicose veins of the lower extremities, and a left shoulder disability.

The November 2013 Statement of the Case (SOC) lists the evidence reviewed by the AOJ as including all of the Veteran's VA treatment records dated through October 2013.  Unfortunately, however, the claims file only includes the Veteran's VA treatment records dated through April 2011 (plus a December 2013 VA hospital discharge summary).  Therefore, the Board finds that these matters should be remanded so that all of the Veteran's VA treatment records dated from April 2011 to present may be associated with the claims file.

B.  Right shoulder

The Veteran served on active duty from July 1997 to August 2003, and from October 2003 to February 2005.  He is the recipient of the Combat Infantryman's Badge (CIB).  He claims he has had a right shoulder disability since service.  Specifically, he claims he incurred a right shoulder disability in service due to kickback from firing rifles resting in his right shoulder.  See Correspondence, January 2014.

The June 2014 SOC acknowledges complaints of a right shoulder condition in the Veteran's post-service treatment records, but noted there was no evidence of any complaints in service or any other link to his active service.  The VA treatment records in the claims file, however, do not show any complaints or treatment for any right shoulder condition.  The Board adds that the Veteran asserts that a VA doctor told him that he has a "pinched nerve" involving his right shoulder.  See Correspondence, January 2014.  The Board does note that the June 2014 SOC lists the evidence considered as including all of the Veteran's VA treatment records dated through June 2014, whereas the claims file only includes his VA treatment records dated through April 2011.  Therefore, the Board finds that this matter should be remanded so that all of the Veteran's more recent VA treatment records may be associated with the claims file.

Also, the Veteran has not been afforded a VA examination relating to his claim.  The Board acknowledges that the Veteran engaged in combat in service as he is the recipient of the CIB, and as noted above, he alleges that his right shoulder condition was incurred due to firing his rifle in service.  Therefore, the Board finds that on remand, the Veteran should be afforded a VA examination to address the nature and etiology of his claimed right shoulder disability.

C.  Hypertension

The Veteran claims that he has hypertension that is related to his active service.  In the alternative, the Veteran alleges entitlement to service connection on a secondary basis.

The Veteran's service treatment records show that his blood pressure reading was 140/98 in January 1998, and 150/80 in June 2001.  See records received September 2003 at p.74 and 159 of 160.  

Post-service, a March 2010 VA treatment record reflects that the Veteran had an active prescription for Atenolol for his blood pressure.  The underlying treatment record relating to when this medication was prescribed, however, appears to be missing from the claims file despite the claims file containing several VA treatment records dated from 2005 to April 2011.  Therefore, this matter should be remanded to obtain a complete set of all of the Veteran's VA treatment records dated from 2005 to present (as the records already in the file appear to be incomplete).

The Veteran has not been afforded a VA examination relating to his claim.  In light of the above evidence indicating that the Veteran may have hypertension, and also in light of the above-noted blood pressure readings in service, the Board finds that the low threshold requirement for a VA examination has been met, and that the claim should be remanded to afford the Veteran a VA examination to address the current nature and etiology of his claimed hypertension.

D.  Heart

The Veteran also claims that he has a heart disability, to include mitral valve prolapse, as a result of his active service.  In the alternative, he asserts he has a heart disability that was caused or aggravated by his service-connected PTSD, particularly due to symptoms of anxiety and panic attacks.  See Correspondence, January 2014.

The Veteran's active problem list in the VA treatment records includes mitral valve prolapse.  The January 2013 rating decision (codesheet) notes that a February 2010 treatment record shows treatment for mitral valve prolapse.  Although mitral valve prolapse is listed in the Veteran's active problem list in his VA treatment records, there is no February 2010 VA treatment record relating to such.  Thus, as noted regarding the hypertension claim above, it is possible that the VA treatment records in the claims file dated from 2005 to April 2011 may be incomplete.  Therefore, this matter should be remanded so that a new, complete set of all of the Veteran's VA treatment records dated from 2005 to present may be associated with the claims file.

The Veteran has not been afforded a VA examination relating to his claim.  The Board notes in that regard that the service treatment records show no record of complaint or treatment in service.  At the same time, however, the Board acknowledges again that the Veteran asserts that his service-connected PTSD symptoms of anxiety and panic cause his mitral valve prolapse to become symptomatic, including symptoms of dizziness.  See Correspondence, January 2014.  The Board also acknowledges that the Veteran has reported experience as an EMT or paramedic.  See Form 21-8940, January 2014.  Therefore, this matter should be remanded so that the Veteran may be afforded a VA examination to address the nature and etiology of his claimed heart condition, including mitral valve prolapse, and to include whether it is directly related to service, or secondary to his service-connected PTSD.

E.  Initial Ratings

The Veteran also claims entitlement to higher initial ratings for his service-connected PTSD (50 percent), lumbar strain (20 percent), tinnitus (10 percent), TBI (40 percent), posttraumatic headaches (30 percent), and scalp scars (10 percent).

As noted above, none of the Veteran's VA treatment records dated since April 2011 have been associated with the claims file (with the exception of one December 2013 discharge record).  Moreover, as noted above, it is not clear whether the existing VA treatment records dated since 2005 are complete.  The Board adds that the November 2013 and June 2014 SOCs cited to more recent VA treatment records as having been reviewed that are not of record.  Therefore, these matters should all be remanded so that a complete set of all of the Veteran's VA treatment records dated from 2005 to present may be associated with the claims file.

Regarding the claim for a higher initial rating for his TBI, in January 2014 correspondence, the Veteran asserted that his TBI symptoms, particularly his memory loss, have worsened since the last VA examination in September 2012.  Therefore, this matter should be remanded so that the Veteran may be afforded a new VA examination to address the current severity of his service-connected TBI.

F.  TDIU

The Veteran also claims entitlement to a TDIU, particularly due to his service-connected TBI, PTSD ("depression"), lumbar strain, and posttraumatic headaches.  See Forms 21-8940, February 2013 and January 2014; see also Private evaluation records, received June 2016 and October 2016.  On his January 2014 Form 21-8940, the Veteran reported that he last worked fulltime in July 2013.  

The Veteran is presently service connected for as follows:  PTSD (50 percent); TBI (40 percent); posttraumatic headaches (30 percent); lumbar strain (20 percent); tinnitus (10 percent); and scalp scars (10 percent).  His combined evaluation is 60 percent from April 14, 2010, and 90 percent from April 17, 2012.  Therefore, the schedular criteria for a TDIU are met effective from April 17, 2012.  See 38 C.F.R. § 4.16 (2016).

The Veteran was last examined relating to his service-connected TBI and posttraumatic headaches in September 2012,  PTSD in October 2010, and lumbar strain in September 2010, all prior to when he reports he stopped working fulltime in July 2013.  See Form 21-8940, January 2014.  Therefore, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address the current severity of his TBI, posttraumatic headaches, PTSD, and lumbar strain.

G.  Aid and Attendance

Special monthly compensation may be awarded for a veteran who, as a result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016).  The factors for determining the need for regular aid and attendance are set forth in 38 C.F.R. § 3.352(a), which include (it is not required that all of the enumerated factors are found to exist): inability to dress or undress, inability to keep oneself clean and presentable, frequent need of aid to adjust a prosthetic device, inability to feed oneself due to loss of coordination of upper extremities or extreme weakness, inability to attend the wants of nature, or physical or mental incapacity that requires care or assistance on a regular basis to protect from the hazards or dangers of the daily environment.

It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance due to service-connected disability, not that there be a constant need.  See 38 C.F.R. § 3.352(a); Prejean v. West, 13 Vet. App. 444 (2000).

Determinations that a veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that a veteran's condition is such as would require him to be in bed.  Such determinations will be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

The Veteran claims that he lives with his parents and is in need of regular aid and attendance due to his service-connected TBI.  The Veteran has not been provided with a VCAA-compliant notice regarding the claim for SMC, nor has he been afforded a VA examination to address the claim.  Therefore, this claim will be remanded so that the Veteran may be issued a VCAA-compliant notice regarding the requirements for a claim for SMC based on the need for aid and attendance, and so that he may be afforded a VA examination relating to the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Associate with the claims file one complete set of all of the Veteran's VA treatment records dated from January 2005 to present (despite any duplication of records already in the file).

2.  Provide the Veteran with a VCAA-compliant notice regarding his claim of entitlement to SMC based on the need for regular aid and attendance of another person.

3.  After all of the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of his claimed right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any right shoulder disability identified on examination is related to his active service.

Please note to the VA examiner that the Board concedes that the Veteran has combat service, and that he is recipient of the Combat Infantryman's Badge (CIB).  Therefore VA concedes that he incurred some type of right shoulder injury in service as a result of kickback from firing his rifle.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After the development in paragraph (1) has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of his claimed a) hypertension disability, and b) heart disability, including mitral valve prolapse.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate as follows:

a) Whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's hypertension and any heart disability identified, including his diagnosed mitral valve prolapse, are related to his active service; and

b) Whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's hypertension and any heart disability identified, including his diagnosed mitral valve prolapse, are caused or aggravated by his service-connected PTSD.

Please note to the VA examiner that the Veteran's service treatment records show that his blood pressure readings were 140/98 in January 1998, and 150/80 in June 2001.  See records received September 2003 at p.74 and 159 of 160.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Schedule the Veteran for a VA examination(s) to determine the current severity of his service-connected TBI, posttraumatic headaches, PTSD, and lumbar strain, and his claims for a TDIU and for SMC based on the need for aid and attendance.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Regarding his claim for SMC based on the need for aid and attendance, please ask the VA examiner to provide an opinion as to whether it is "at least as likely as not" that the Veteran's service-connected TBI or a combination of service coinneted disabilites renders him in need of regular aid and attendance of another person.

6.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim(s) should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

